SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1350
CAF 12-01236
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF MICHELE COWELL,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ROBERT PEMBROCK, SR., RESPONDENT-RESPONDENT.


ELIZABETH CIAMBRONE, BUFFALO, FOR PETITIONER-APPELLANT.

VENZON LAW FIRM PC, BUFFALO (CATHARINE M. VENZON OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

DOMINIC PAUL CANDINO, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered May 14, 2012 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, dismissed
the petition seeking to modify a prior order that awarded custody of
the subject child to respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

      Memorandum: Petitioner mother appeals from an order that, inter
alia, dismissed her petition seeking modification of a prior order
that awarded custody of the subject child to respondent father.
Contrary to the mother’s contention, Family Court properly dismissed
the petition following a hearing. In seeking a change in the
established custody arrangement, the mother was required to show “ ‘a
change in circumstances [that] reflects a real need for change to
ensure the best interest[s] of the child’ ” (Matter of Moore v Moore,
78 AD3d 1630, 1630, lv denied 16 NY3d 704), and the record supports
the court’s conclusion that the mother failed to make that showing
(see Matter of Horn v Horn, 74 AD3d 1848, 1848, lv denied 15 NY3d
710).




Entered:   January 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court